DETAILED ACTION
This action is in response to the amendment 08/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Dobbs (Reg. #68,213) on 08/30/2021.

Please amend the following claims:
Claim 20 (Currently Amended): Voltage supply circuitry comprising: 
a positive supply pin and a reference supply pin configured to couple to a supply; 
a high-side pin and a low-side pin configured to couple to a storage element; an output pin; 
a high-side switching element configured to electrically couple the positive supply pin and a high-side node based on a high-side control signal; 
a low-side switching element configured to electrically couple the reference supply pin and the low-side pin based on a low-side control signal; 

a second diode comprising an anode coupled to the high-side pin and a cathode coupled to the output pin; 
a third diode comprising an anode coupled to the low-side pin and a cathode coupled to the output pin; 
a fourth diode comprising an anode coupled to the high-side node and a cathode coupled to the low-side pin; 
driver circuitry configured to generate the high-side control signal and the low-side control signal for operating in a charge pump mode when the storage element is arranged in a charge pump configuration with the voltage supply circuitry and to generate the high-side control signal and the low-side control signal for operating in a boost converter mode when the storage element is arranged in a boost converter configuration with the voltage supply circuitry, and 
wherein the third diode .

Allowable Subject Matter
Claims 1 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the third switching element is configured to switch-in when operating in one or more phases 
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the third switching element is configured to switch-in when operating in one or more phases of the boost converter mode and to switch-out when operating in the charge pump mode.”. 
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the third diode is configured to switch-in when operating in one or more phases of the boost converter mode and to switch-out when operating in the charge pump mode.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2018/0166984 discloses a voltage regulator having boost and charge pump functionality.
US Pub. No. 2018/0205315 discloses a charge pump that can operate as a boost converter.
US Pub. No. 2005/0219878 discloses a boost converter with a charge pump configuration.
US Patent No. 5,339,236 discloses charge pump circuit for intermediate voltage between power supply voltage and its double voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838